     Case 1:18-cv-03456-AJN-GWG Document 100 Filed 04/03/20 Page 1 of 1

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                      April 3, 2020
Via Electronic Filing
The Honorable Judge Gabriel W. Gorenstein
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

               Re:    De La Rosa v. Aspenly Co. LLC et al,
                      Case No.: 1:18-cv-03456

Dear Honorable Judge Gorenstein:

        This law firm represents Defendant Pure Green NYC 8th Street Corp (the “Defendant”)
in the above-referenced matter.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and (E), this letter
respectfully serves to supplement Defendant’s April 3, 2020 letter motion [Dckt. No. 99].

       Plaintiff’s counsel has consented to Defendant’s request for an extension of the fact
discovery deadline. Assuming the current COVID-19 pandemic has been resolved, Defendant, on
consent of Plaintiff’s counsel, requests until July 15, 2020 to complete remaining fact discovery,
with expert discovery to close on August 15, 2020.

       Thank you, in advance, for your time and attention to this matter.
                                           Respectfully submitted,
                                                     LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                     By: /s/ Jason Mizrahi
                                                         Jason Mizrahi, Esq.
                                                         420 Lexington Avenue, Suite 2525
                                                         New York, NY 10170
                                                         Tel. No.: (212) 792-0048
                                                         Email: Jason@levinepstein.com
                                                        Attorneys for Defendant Pure Green NYC
                                                        8th Street Corp.
VIA ECF: All Counsel
